           Case 20-31884 Document 118 Filed in TXSB on 03/30/20 Page 1 of 4




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                               §
    In re:                                     § Chapter 11
                                               §
                                             1
    SHERIDAN HOLDING COMPANY I, LLC, et al.,   § Case No. 20-31884 (DRJ)
                                               §
                         Reorganized Debtors. § (Jointly Administered)
                                               §

           NOTICE OF RESET OF HEARING REGARDING JOINT MOTION
        FOR ENTRY OF (A) A PRELIMINARY APPROVAL ORDER (I) DIRECTING
        THE APPLICATION OF BANKRUPTCY RULE 7023, (II) PRELIMINARILY
        APPROVING THE SETTLEMENT, (III) APPOINTING THE SETTLEMENT
       ADMINISTRATOR, (IV) APPROVING FORM AND MANNER OF NOTICE TO
         CLASS MEMBERS, (V) CERTIFYING A CLASS, DESIGNATING CLASS
     REPRESENTATIVES, AND APPOINTING CLASS COUNSEL FOR SETTLEMENT
      PURPOSES ONLY, (VI) SCHEDULING A SETTLEMENT FAIRNESS HEARING,
          AND (B) A JUDGMENT FINALLY APPROVING THE SETTLEMENT


       PLEASE TAKE NOTICE that on March 23, 2020, Sheridan Holding Company I, LLC
and the above-captioned debtors and debtors in possession (collectively, the “Debtors”) filed the
Joint Motion for Entry of (A) a Preliminary Approval Order (I) Directing the Application of
Bankruptcy Rule 7023, (II) Preliminarily Approving the Settlement, (III) Appointing the Settlement
Administrator, (IV) Approving Form and Manner of Notice to Class Members, (V) Certifying a
Class, Designating Class Representatives, and Appointing Class Counsel for Settlement Purposes
Only, (VI) Scheduling a Settlement Fairness Hearing, and (B) a Judgment Finally Approving the
Settlement [Docket No. 30] (the “Motion”).

       PLEASE TAKE FURTHER NOTICE that a preliminary approval hearing on the Motion
previously scheduled for March 31, 2020 at 2:00 p.m. (prevailing Central Time) has been reset to
March 31, 2020 at 11:00 a.m. (prevailing Central Time) before David R. Jones, United States
Bankruptcy Judge, in Room 400 of the United States Bankruptcy Court, 515 Rusk Street Houston,
Texas 77002.




1
      The Reorganized Debtors in these chapter 11 cases, along with the last four digits of each Reorganized Debtor’s
      federal tax identification number, include: Sheridan Holding Company I, LLC (7648); Sheridan Investment
      Partners I, LLC (8607); Sheridan Production Partners I, LLC (8094); Sheridan Production Partners I-A, L.P.
      (8100); Sheridan Production Partners I-B, L.P. (8104); Sheridan Production Partners I-M, L.P. (8106); and SPP
      I-B GP, LLC (8092). The location of the Reorganized Debtors’ service address is: 1360 Post Oak Blvd., Suite
      2500, Houston, Texas 77056.
        Case 20-31884 Document 118 Filed in TXSB on 03/30/20 Page 2 of 4




Electronic Appearances

Please note that on March 24, 2020, through the entry of General Order 2020-10, the Court invoked
the Protocol for Emergency Public Health or Safety Conditions. The Order may be found at:
https://www.txs.uscourts.gov/sites/txs/files/Bankruptcy%20General%20Order%202020-
04%20Adoption%20of%20Contingency%20Plan_0.pdf

It is anticipated that all persons will appear telephonically and also may appear via video at this
hearing.

Audio Communication

Audio communication will be by use of the Court’s regular dial-in number. The dial-in number is
1-832-917-1510. You will be responsible for your own long-distance charges. You will be asked
to key in the conference room number. Judge Jones’ conference room number is 205691.

Parties are encouraged to review the Court’s procedures for telephonic appearances located at
https://www.txs.uscourts.gov/sites/txs/files/Court%20Procedures%20-%202-1-2020.pdf.

Attorneys and parties-in-interest wishing to participate in the hearing must connect to the hearing
by audio communication. Any person wishing to observe the proceeding may also dial in to the
audio conference dial-in number.

Each person who speaks at the electronic hearing should be prepared to restate that person’s name
each time that the person speaks in order to assist any transcriber of the audio recording.

Video Communication:

Parties may participate in electronic hearings by use of an internet connection. The internet site is
www.join.me. Persons connecting by mobile device will need to download the free join.me
application.

Once connected to www.join.me, a participant must select “Join a Meeting”. The code for joining
this hearing before Judge Jones is “judgejones”. The next screen will have a place for the
participant’s name in the lower left corner. Please complete the name and click “Notify”.

All documents filed in these Chapter 11 Cases are available free of charge by visiting
https://cases.primeclerk.com/sheridan, by calling 877-472-2555 (domestic toll-free) or 917-942-
8380 (international toll), or by email at sheridaniballots@primeclerk.com. You may also obtain
copies of any pleadings by visiting the Court’s website at https://ecf.txsb.uscourts.gov in
accordance with the procedures and fees set forth therein.


                             [Remainder of page intentionally left blank]
           Case 20-31884 Document 118 Filed in TXSB on 03/30/20 Page 3 of 4




Houston, Texas
March 30, 2020

/s/ Matthew D. Cavenaugh
Matthew D. Cavenaugh (TX Bar No. 24062656)   Joshua A. Sussberg, P.C. (admitted pro hac vice)
Jennifer F. Wertz (TX Bar No. 24072822)      Steven N. Serajeddini (admitted pro hac vice)
JACKSON WALKER L.L.P.                        KIRKLAND & ELLIS LLP
1401 McKinney Street, Suite 1900             KIRKLAND & ELLIS INTERNATIONAL LLP
Houston, Texas 77010                         601 Lexington Avenue
Telephone:      (713) 752-4200               New York, New York 10022
Facsimile:      (713) 752-4221               Telephone:      (212) 446-4800
Email:          mcavenaugh@jw.com            Facsimile:      (212) 446-4900
                jwertz@jw.com                Email:          joshua.sussberg@kirkland.com
                                                             steven.serajeddini@kirkland.com
Proposed Co-Counsel to the Reorganized
Debtors
                                             -and-

                                             Spencer A. Winters (admitted pro hac vice)
                                             KIRKLAND & ELLIS LLP
                                             KIRKLAND & ELLIS INTERNATIONAL LLP
                                             300 North LaSalle Street
                                             Chicago, Illinois 60654
                                             Telephone:       (312) 862-2000
                                             Facsimile:       (312) 862-2200
                                             Email:           spencer.winters@kirkland.com

                                             Proposed Co-Counsel to the Reorganized Debtors
       Case 20-31884 Document 118 Filed in TXSB on 03/30/20 Page 4 of 4




                                    Certificate of Service

        I certify that on March 30, 2020, I caused a copy of the foregoing document to be served
by the Electronic Case Filing System for the United States Bankruptcy Court for the Southern
District of Texas.

                                                     /s/ Matthew D. Cavenaugh
                                                     Matthew D. Cavenaugh
